Opinion by
Wright, J.,
This is an appeal from the dismissal (July 9, 1956) of a petition for a writ of habeas corpus. Appellant thereafter filed a “Petition of Error Coram Nobis”, including a second application for a writ of habeas corpus. From the dismissal (September 10, 1958) of this latter petition he has not appealed.
Appellant lists twenty “points wherein his basic constitutional rights were violated”. The factual situation is set forth in our opinion affirming appellant’s *457conviction and sentence on a charge of assault with intent to rob. See Commonwealth v. Barclay, 178 Pa. Superior Ct. 568, 115 A. 2d 405 (1955). The principal contentions which appellant here attempts to raise were discussed and decided adversely to his position in our original opinion. While he has “supplimented [sic] some of the questions originally presented”, his complaints all involve alleged trial errors which cannot in any event be considered in a habeas corpus proceeding. We were recently confronted with a similar situation in Commonwealth ex rel. Pierce v. Martin, 183 Pa. Superior Ct. 272, 130 A. 2d 727.
The order of the court below is affirmed.